Whitfield, J.
It appears that a mortgage for $1,000.00 was executed by Vernon to Wolfe covering 80 acres of land. Vernon sold tó Ellis a portion of the land for $1,350.00, $800.00 in cash and note and mortgage for $550.00. Wolfe released that portion of the land from his mortgage and received $450.00 in money and a mortgage from Ellis on the released property for $550.00. In a suit by Wolfe’s administratrix to enforce against Vernon the original mortgage on the lands not released by Wolfe, for an alleged balance due, the defendant claimed the discharge of the mortgage by the payment of $450:00 and the execution by Ellis of the $550.00 mortgage to Wolfe. A cancellation of the mortgage was prayed.
As it appears that' Wolfe received $450.00 on his mortgage, and that the note for $550.00 given by Ellis to Wolfe had been paid and the $550.00 mortgage cancelled, a discharge of the original mortgage indebtedness is shown, and the decree for the cancellation of the $1,000.00 mortgage is affirmed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.